DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3, line 4, "a tip part" is unclear to how this relates to a tip part cited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (JP 2013-030338).
 	Miyamoto et al. discloses an electric wire joining structure comprising one electric wire (11); a terminal (22) including one insertion hole for the one electric wire, the one electric wire being inserted into the insertion hole; and a joining part (23) joining the one electric wire to the terminal on a side on which the one electric wire has passed through the one insertion hole, wherein the one electric wire has a tip part embedded in the joining part (the joining part 23 is sprayed onto the tip part of the wire; therefore, the tip part is embedded in the joining part) (re claim 1).  Miyamoto et al. also discloses that the terminal has a tapered part on the side of the terminal on which side the one wire has passed through the one insertion hole, wherein the tapered part has the one insertion hole, and wherein the joining part joins the one wire to the terminal in the tapered part (re claim 2); the one wire is a covered wire, wherein the joining part joins an uncovered portion of a tip part of the one wire to the terminal (re claim 3); and the joining part is a film (re claim 4).
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, thermal spraying or cold spraying which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell (10276963).
 	Powell discloses a terminal to be joined to one or more electric wires, comprising: terminal main body (140) having one or more insertion holes into which the respective one or more electric wires are to be inserted, the terminal main body including a tapered part (156 or 176), and the tapered part having a V-shaped structure (re claim 9).  Powell also discloses an electric wire provision section (146) connected to the terminal main body, wherein the electric wire provision section includes one groove (147, Fig. 3C) in which the respective one or more electric wires are to be provided (re claim 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Miyamoto et al.
 	Powell discloses an electric wire joining structure, comprising one or more electric wires (144); and a terminal (140) including one or more insertion holes for the respective one or more electric wires, the one or more electric wires being inserted into the respective insertion holes, the one or more electric wires having a tip part (164a, 164b), wherein the electric wire is joined to the terminal on a side on which the one or more electric wires have passed through the respective one or more insertion holes (Fig. 3C) (re claim 1).
 	Powell does not disclose the structure comprising a joining part joining the one or more electric wires to the terminal (re claim 1).  Miyamoto et al. discloses a joining structure comprising an electric wire (11) having a tip part; a terminal (22); and a joining part (23) joining the electric wire to the terminal such that the tip part is embedded in the joining part (Fig. 6).  It would have been obvious to one skilled in the art to provide the joining part taught by Miyamoto et al. at the tip part of the Powell electric wire to improve the connection between the wire and the terminal.  It is noted that in the modified structure of Powell, the tip part (164a or 164b) is embedded in the joining part.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, thermal spraying or cold spraying which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 2 and 13, Powell, as modified, discloses the terminal having a tapered part (166a, 166b) on the side of the terminal on which side the one or more electric wires have passed through the respective one or more insertion holes, wherein the tapered part has the one or more insertion holes, wherein the joining part joins the one or more electric wire to the terminal in the tapered part, and wherein the tapered part has a V-shaped structure.
 	Re claim 3, Powell, as modified, discloses the one or more electric wires being a covered wire (114b, covered by 172), wherein the joining part joins an uncovered portion of the tip part of the one or more wire to the terminal.
 	Re claim 4, Powell, as modified, discloses the joining part being a film (see Miyamoto).
 	Re claim 11, Powell discloses the one or more insertion holes passing through an apex of a V-shaped groove (Fig. 3C).
 	Re claim 12, Powell discloses the joining structure further comprising an electric wire provision section (146) having one or more wire retaining compartment (147) formed therein, wherein the terminal has a main body (142) and a tapered part (176, Fig. 3C) formed in the main body, wherein the electric wire provision section is connected to the tapered part downstream of the main body in the wire insertion direction.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847